ICJ_083_TerritorialDispute_LBY_TCD_1991-08-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER OF 26 AUGUST 1991

199]

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFEREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE DU 26 AOUT 1991
Official citation :

Territorial Dispute (Libyan Arab Jamahiriya/Chad),
Order of 26 August 1991, 1.C.J. Reports 1991, p. 44

Mode officiel de citation:

Différend territorial (Jamahiriya arabe libyenne/Tchad),
ordonnance du 26 août 1991, C.I.J. Recueil 1991, p. 44

 

Sales number 5 97
N° de vente :

 

 

 
26 AUGUST 1991

ORDER

TERRITORIAL DISPUTE
(LIBYAN ARAB JAMAHIRIYA/CHAD)

DIFFÉREND TERRITORIAL
(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

26 AOÛT 1991
ORDONNANCE
44

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1991

26 août 1991

AFFAIRE
DU DIFFÉREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu Particle 48 du Statut de la Cour et les articles 44 et 46 de son Régle-
ment,

Vu l’ordonnance rendue par la Cour le 26 octobre 1990 constatant,
notamment, que les Parties sont convenues qu’en l’espèce l’instance avait
en fait été introduite par deux notifications successives du compromis que
constitue l’accord cadre du 31 août 1989, et que la procédure en l’espèce
devrait être déterminée par la Cour sur la base des notifications et commu-
nications reçues des Parties auxquelles il est fait référence dans l’ordon-
nance, conformément à l’article 46, paragraphe 2, du Règlement de la
Cour;

Considérant que, par cette ordonnance, la Cour a décidé que chacune
des Parties déposerait un mémoire et un contre-mémoire dans les mémes
délais et a fixé au 26 août 1991 la date d’expiration du délai pour le dépôt
des mémoires ;

Considérant que les mémoires des deux Parties ont été dûment déposés
dans le délai prescrit;

Considérant que, au cours d’une réunion que le Président de la Cour a
tenue avec les agents des Parties le 26 août 1991, les Parties sont conve-
nues qu’un délai de sept mois serait approprié pour le dépôt des contre-
mémoires ;

1991
26 août
Rôle général
n° 83
DIFFÉREND TERRITORIAL (ORDONNANCE 26 VIII 91) 45

Compte tenu de l'accord intervenu entre les Parties,

Fixe au 27 mars 1992 la date d’expiration du délai pour le dépôt des
contre-mémoires ;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-six août mil neuf cent quatre-vingt-onze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la Jamahiriya arabe
libyenne populaire et socialiste et au Gouvernement de la République du
Tchad.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
